OPINION OF THE COURT
Memorandum.
*285The plaintiff was allegedly injured when, while riding her bicycle, she struck a traffic signpost lying across the sidewalk. The City of New York moved for summary judgment based upon the plaintiffs failure to provide prior written notice of the condition as required by section 7-201 (c) (2) of the Administrative Code of the City of New York.
We hold that a traffic signpost, which had been attached to a public sidewalk and subsequently became detached, is subject to the prior written notice requirement. The City of New York demonstrated its entitlement to summary judgment by establishing that it had not received prior written notice of the obstruction (see, Seymour v City of New York, 235 AD2d 470). As the plaintiff failed to establish that she came within any of the recognized exceptions to the prior written notice requirement, and it is well settled that actual or constructive notice is insufficient to overcome the requirement of prior written notice (see, Amabile v City of Buffalo, 93 NY2d 471; Passaro v City of Newburgh, 272 AD2d 385), the court properly granted the motion for summary judgment dismissing the complaint (see, Passaro v City of Newburgh, supra; Seymour v City of New York, supra).
Aronin, P. J., Patterson and Golia, JJ., concur.